                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION




CHAD STEFANI,                            *
                                         *


        Plaintiff,                       *
                                         *


        V.                               *          CV 115-164
                                         *


CITY OF GROVETOWN, a municipality *
of the State of Georgia; GARY     *
JONES, individually and in his    *


official capacity; and JONES      *


NALLEY, individually and in his   *


official capacity.                *




        Defendants.                      *




                                   ORDER




        In this case. Plaintiff alleged constitutional violations for

malicious prosecution and unlawful search under 42 U.S.C. § 1983

against Defendants Gary Jones and Jones Nalley in their individual

capacities and against Defendant City of Grovetown.               On August 24,

2018, this Court granted in part Plaintiff's motion for partial

summary judgment and denied in part Defendants' motion for summary

judgment upon the finding and conclusion that no reasonable officer

would have believed that a crime had been committed.                 Thus, this

Court    concluded    that   the   officers   did    not   have   even   arguable

probable cause to arrest Plaintiff and denied qualified immunity
to the individual officers.           The Court dismissed Plaintiff's state


law   claim    of    negligence      but    granted   summary     judgment    as    to

liability on Plaintiff's state law claim of malicious prosecution

against the City of Grovetown.               The Court further directed that

the case proceed to trial against the officers and Defendant City

of Grovetown on the issue of damages.

      On August 16, 2019, the Eleventh Circuit Court of Appeals

reversed   and      remanded   this   decision.       (See   Stefani   v.    City    of

Grovetown, Case No. 18-13906 (11^^ Cir. Aug. 16, 2019), Doc. 101

(''Appeal Opinion").)          The Court of Appeals determined that the

officers   had      arguable   probable      cause    to   arrest   Plaintiff       and

therefore are entitled to qualified immunity against Plaintiff s

federal claims.       The Court of Appeals therefore directed that this

Court vacate its August 24, 2018 Order to the extent it granted

partial summary judgment to Plaintiff on the individual-capacity

claims and remanded for entry of judgment in the officers' favor.

The Court of Appeals also directed that this Court vacate its

August   24,   2018    Order    to    the   extent    that   it   granted    summary

judgment to Plaintiff as against the City of Grovetown on his §

1983 claims and the state law claim for malicious prosecution and

remanded for further proceedings consistent with its opinion.

      Upon the foregoing, IT IS HEREBY ORDERED that the mandate of

the United States Court of Appeals for the Eleventh Circuit is

made the judgment of this Court.                In accordance therewith, the
Court hereby VACATES its Order of August 24, 2018 in its entirety.

Further, and as directed by the Court of Appeals, the Court GRANTS

summary   judgment   for    Defendants   Jones   and   Nalley   in   their

individual capacities.      The Clerk is directed to ENTER JUDGMENT in

their favor.


     In light of the Eleventh Circuit's opinion, the Court will

now consider whether the City of Grovetown is entitled to summary

judgment on Plaintiff's constitutional claims and the remaining

state law claim.^    As noted in the Order of August 24, 2018,         [a]

municipality may be held liable for a single act or decision of a

municipal official with final policymaking authority in the area

of the act or decision."      (Order of Aug. 24, 2018, Doc. 96, at 21

(quoting McMillan v. Johnson, 88 F.3d 1573, 1577 (11^^ Cir. 1996)).

In this case. Defendants concede that Defendant Jones, the Chief

of Police of the City of Grovetown's Department of Public Safety,

had final policymaking authority over the arrest, detention and

search of Plaintiff.       Thus, the City of Grovetown is only liable

to the extent that Defendant Jones is liable for any constitutional

violation.2




^    Defendant City of Grovetown previously moved for summary
judgment on these claims. The Court need not reopen the case and
will rule on the record before it.


2 It is undisputed that Defendant Jones was not involved in the
procurement and execution of the search warrant issued against
Plaintiff; accordingly, the City of Grovetown cannot be held liable
for any constitutional violation arising out of the search warrant.
     To establish a § 1983 malicious prosecution claim, a plaintiff

must prove two things; (1) the elements of the common law tort of

malicious prosecution; and (2) a violation of his Fourth Amendment

right   to   be   free   from   unreasonable   seizures.   (Id.   (citing

Kingsland v. City of Miami, 382 F.3d 1220, 1234 (11th Cir. 2004))).

^^As to the first prong, the constituent elements of the common law

tort of malicious prosecution are:         Ml) a criminal prosecution

instituted or continued by the present defendant; (2) with malice

and without probable cause; (3) that terminated in the plaintiff

accused's favor; and (4) caused damage to the plaintiff accused.'"

(Id. (quoting Wood v. Kesler, 323 F.3d 872, 881 (11th Cir. 2003))).

As to the second prong, it is well established that an arrest

without probable cause is an unreasonable seizure that violates

the Fourth Amendment.       (Id. (citing Brown v. City of Huntsville,

Ala., 608 F.3d 724, 734 (11th Cir. 2010))).           Consequently, the

existence of probable cause negates both prongs and defeats a §

1983 malicious prosecution claim.^ id.

     For probable cause to exist, an arrest must be objectively

reasonable based on the totality of the circumstances.        Wood, 323

F.3d at 882.      Probable cause to arrest exists where the facts and




The City of Grovetown is therefore entitled to summary judgment on
Plaintiff's § 1983 claim of unlawful search.

3   Of course, the existence of probable cause will also defeat
Plaintiff's state law claim of malicious prosecution.
circumstances within the          police officer's    knowledge     ^^warrant a

reasonable belief that the suspect had committed or was committing

a crime."    Case v. Eslinqer, 555 F.3d 1317, 1327 {11^^ Cir. 2009)

(quoted    source     omitted).      ""^Probable   cause    requires     only   a

probability or substantial chance of criminal activity, not an

actual showing of such activity."              Atterbury v. City of Miami

Police Dep't, 322 F. App'x 724, 727 (11^^^ Cir. 2009) (quoted source

omitted).    ''^Thus, an officer must have something more than mere

suspicion but he may have less than convincing proof."               Id. (cited

source omitted).

     While the Eleventh Circuit couched its opinion in terms of

arguable probable cause, it clearly indicated without so holding

that actual probable cause existed to obtain the arrest warrant

against Plaintiff.      The Court of Appeals first pointed out that a

neutral magistrate issued the arrest warrants.              (Appeal Opinion at

13-14.)     It also pointed out that the district attorney's office

had advised    pre-arrest that the suspect could be charged                   with

criminal    attempt    to   commit   child   molestation.         (Id.   at   16.)

Finally, when it came to an analysis of whether the facts and

circumstances    warranted    a   reasonable    belief     that   Plaintiff    had


committed the charged crime, the Court of Appeals recognized that

the key issue is the suspect's intent, ^^that is, in offering Lucas

$200 per hour to spend time alone with her three daughters, did

the man have intentions that were innocuous or lascivious?"                   (Id.
at 14.)    On this point, the Court of Appeals held that ^^a reasonable

officer    could      have concluded that there        was probable cause to

believe that the suspect intended to commit an ^immoral or indecent

act' to or in the presence of Lucas's daughters ^with the intent

to arouse or satisfy the sexual desires of either the child or the

person.'"        (Id.    at 15   (quoted    source   omitted).)     Taken   these

findings    as    a     whole,   and   in   consideration    of   the   facts   and

circumstances upon which Defendant Jones sought the warrant, this

Court concludes that Defendant Jones had probable cause to seek

the arrest warrant for Plaintiff.              Accordingly, Plaintiff cannot

establish a federal or state claim for malicious prosecution.

     Importantly, Plaintiff has not provided evidence of malice,

which is also an essential element of both his federal and state


law claims of malicious prosecution.              Plaintiff has presented no

evidence of personal animus, ill will or spite towards him from

Defendant Jones.         In fact, in response to the City of Grovetown's

motion for summary judgment on this point. Plaintiff only states

that malice can be inferred from a lack of probable cause.                  Having

now determined that probable cause does exist. Plaintiff loses

that one indicia of malice to which he clung.               Accordingly, without

evidence of malice, the City of Grovetown is entitled to summary

judgment on Plaintiff's malicious prosecution claims.

     Upon the foregoing, the Court determines and concludes that

Defendant     City       of   Grovetown's     motion   for    summary    judgment
respecting    all   of   Plaintiff's      remaining    claims   (doc.   58)   is

GRANTED.     The Clerk is directed to ENTER JUDGMENT in favor of the


City of Grovetown.       The case stands CLOSED.

     ORDER    ENTERED     at   Augusta,     Georgia,    this            day   of

September, 2019.




                                            J. RANCm/^HALL,'/trHlEF JUDGE
                                            UNireDT^ATES DISTRICT COURT
                                           SOUTHZRN    DISTRICT OF GEORGIA
